TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-06-00279-CR



                                 Kelly Brian Rounds, Appellant

                                                 v.

                                  The State of Texas, Appellee



      FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT
          NO. 57008, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Kelly Brian Rounds seeks to appeal from a judgment of conviction for

aggravated sexual assault. The trial court has certified, and the record confirms, that Rounds waived

the right of appeal. See Monreal v. State, 99 S.W.3d 615, 622 (Tex. Crim. App. 2003); see also

Blanco v. State, 18 S.W.3d 218, 220 (Tex. Crim. App. 2000). The appeal is dismissed. See Tex. R.

App. P. 25.2(d).



                                              ___________________________________________

                                              Bea Ann Smith, Justice

Before Justices B. A. Smith, Puryear and Waldrop

Dismissed for Want of Jurisdiction

Filed: June 6, 2006

Do Not Publish